Ingraham, J. (concurring):
I concur with Mr. Justice- Laughlin in the reversal of this judgment. ' I am inclined to think, however, that the Statute, of Limitations commenced to run when the cause of action accrued and that the six years’ Statute of Limitations applied.
The commencement of the action against the defendant’s co-obligor could not in any way affect this judgment against the defendant; he stood in exactly the same relation to the' plaintiff as before *291the commencement of that action and the cause of action against him was, I think, barred in this case six years after it accrued.
By section 1933 of the Code of Civil Procedure the judgment in the former action was evidence against the defendant upon whom the summons was served or who appeared in the action only; except that as against the defendant not served such a judgment was evidence to the extent of the plaintiff’s demand after the liability of the defendant not served had been established by other evidence. From this it seems clearly to follow that the right to recover is based upon the original cause of action and not in any way upon the judgment against the joint debtor who was served. Now, if it appeared when the new action authorized by section 1937 of the Code of Civil Procedure was commenced that the defendant was not liable upon the original cause of action either because there was no joint liability or because the claim was barred by the Statute of Limitations or for any reason, it seems to me that no cause of action was proved and the action could not be maintained. The fact that the Statute of Limitations was a bar where the statute had run after the entry of judgment in the first action is a defense which arose after the first judgment was rendered, because it was - only when the statute had rim that it became available as a defense and this defendant would then interpose such defense under section 1939 of the Code of Civil Procedure. As this action was commenced many years after the Statute of Limitations had run against the plaintiff’s claim, I think the six years’ Statute of Limitations was a good defense, and for that reason the judgment should be reversed.
Determination, judgment and order reversed and new trial ordered, costs to appellant to abide event. Order filed.